Citation Nr: 0433427	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-05 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Kevin A. Suffern, Legal 
Services Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  He died in February 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the appellant's claims for service 
connection for the cause of the veteran's death and for death 
pension benefits.  In September 2004, the veteran attended a 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record.    

The issue of entitlement to death pension is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1. The veteran died many years after service as the result of 
suicide; a self-inflicted gunshot wound.

2. At the time of his death, the veteran was not service- 
connected for any disability, and the evidence shows no 
diagnosis of post-traumatic stress disorder (PTSD) during his 
lifetime.

3. The veteran did not have a recognizable service-related 
mental disability, and there was no service-related mental 
unsoundness involved in his suicide.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1310, 5103A(d), 5107 
(West 2002); 38 C.F.R. §§ 3.159(c)(4)3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
the claim for service connection for the cause of the 
veteran's death, the June 2001 denial preceded the VCAA 
notice provided to the appellant in January 2003.  Thus, 
because the VCAA notice in this case was not provided to the 
appellant prior to the June 2001 decision from which she 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of entitlement to service 
connection for the cause of the veteran's death.  In the 
January 2003 letter, as well as the February 2003 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
January 2003 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the appellant that she could submit records directly to VA.  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  In addition, 
the appellant was afforded the opportunity to attend a 
hearing, which she attended before the Board in September 
2004.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In fact, the appellant testified 
in September 2004 that the veteran never sought medical 
treatment after service for his psychiatric problems and she 
was not able to submit any lay statements in support of her 
claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for service connection for the cause of the veteran's 
death and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Factual Background

Service records show the veteran participated in operations 
against hostile forces during active service in Vietnam from 
August 1967 to October 1967.  

Service medical records show that the veteran was seen for a 
neuropsychiatric consultation in November 1968 where he 
reported being depressed.  He also reported having been in 
various jails since August.  He said he left home at age 12 
because his mother was trying to kill him.  An impression was 
given of acute depression reaction.  The veteran was seen 
again in March 1969 complaining of nervousness and personal 
problems.  He admitted to depression and feelings of 
hopelessness, and talked about "ending it all".  Later is 
March 1969, he returned to the medical facility and reported 
that things had improved at home.  In June 1969, the veteran 
was seen for a personal problem that was noted to involve 
hostility and an element of depression as a result of stress 
from his military career. 

A Brigade psychiatrist saw the veteran in March 1970 pursuant 
to the veteran's request to see a psychiatrist.  The 
psychiatrist rendered a diagnostic impression of antisocial 
personality and concluded that the veteran had a long-
standing, duly diagnosed character and behavior disorder that 
did not require, nor would benefit from, psychiatric 
hospitalization.  The psychiatrist said the veteran had made 
a poor adjustment to the demands of military service despite 
appropriate leadership, counseling, discipline and other 
appropriate means.  He recommended that the veteran be 
processed by his local command for an administrative 
discharge by reason of unsuitability without recourse to 
further psychiatric evaluation, hospitalization or medical 
boards.  

The death certificate shows that the veteran died on February 
[redacted], 2000, of a self-inflicted gunshot wound.  His death was 
deemed a suicide.  

The appellant testified at a Board hearing in September 2004 
that she and the veteran met in 1993.  She attributed the 
veteran's death to service because of the nightmares, sweats 
and flashbacks he told her he had due to service.  He also 
had sleep problems.  She said the veteran never sought 
psychiatric help for his problems and never took medication.  
She said he had a lot of friends.  Regarding possible 
additional evidence, the appellant said she did not currently 
speak to the veteran's relatives and did not think she would 
be able to provide statements from them or any of his fellow 
servicemen regarding his psychiatric symptoms.  She said that 
she did not know the veteran was going to do what he did and 
she could not stop him.  She added that prior to his death 
the veteran talked about "flashbacks and everything in the 
war." 



III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

VA law provides that service connection for post-traumatic 
stress disorder (PTSD) "requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  38 
C.F.R. § 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301 (2004).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2004)

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction. 38 C.F.R.  § 3.302(b) 
(2004)

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran in this case served on active duty from 1967 to 
1970, including combat service in Vietnam.  

Although service medical records show that the veteran had 
sought neuropsychiatric consultations on a few occasions in 
service and complained of nervousness and depression, even 
talking about "ending it all", the Brigade psychiatrist in 
March 1970 attributed the veteran's problems to a diagnosed 
character and behavior disorder which he said had been 
longstanding and did not require, nor would benefit from, 
psychiatric hospitalization.  He said the veteran had made a 
poor adjustment to the demands of military service and 
provided a diagnostic impression of antisocial personality.  
He went on to recommend that the veteran be given an 
administrative discharge by reason of unsuitability without 
recourse to further psychiatric evaluation, hospitalization 
or medical boards.  This is the last medical record on file 
pertaining to the veteran's psychiatric problems.  There are 
simply no post- service medical records on file, including 
anything related to his psychiatric problems.  Indeed, the 
appellant testified in September 2004 that the veteran never 
sought psychiatric treatment.  

It is important to keep in mind that personality disorders 
are not diseases or injuries that VA recognizes for 
compensation purposes.  See 38 C.F.R. § 3.303(c).  
Furthermore, the veteran had no established service-connected 
conditions during his lifetime, including PTSD.  

The appellant's statements and testimony to the effect that 
the veteran's suicide was due to service do not constitute 
competent medical evidence of this since laymen have no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on all the evidence, the Board finds that the veteran 
did not have a recognized service-connected psychiatric 
disorder, to include PTSD, that was involved in his suicide.  
The motive of the veteran's suicide is not known and the only 
evidence in this regard is the appellant's testimony that she 
had no idea he was going to do what he did.  Thus, even by 
assuming that his suicide was due to mental unsoundness in 
the absence of a reasonable adequate motive, there is no 
credible evidence that establishes that the mental 
unsoundness was associated with a service-related psychiatric 
disorder.  See 38 C.F.R. § 3.302.  As has already been 
stated, the veteran never received psychiatric treatment 
after service and inservice medical records show only that he 
had a personality disorder.  Personality disorders are not 
recognized by VA as being diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence now of record does not indicate 
that the cause of the veteran's death is linked directly or 
otherwise to a disability which had its onset in or was 
related to his period of military service. Accordingly, there 
is no reasonable possibility that a medical opinion would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The credible evidence establishes that the veteran did not 
have a service-connected disability that caused or 
contributed to his death.  Thus, there is no basis for 
service connection for the cause of his death.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2004).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2004).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met:  (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid. 
38 C.F.R. § 3.272(g)(2) (2004).

In view of the applicable law above, clarification must be 
obtained regarding the appellant's countable income for 
pension purposes.  With respect to social security benefits, 
it is unclear what type of benefits the appellant is 
receiving.  An inquiry made to the Social Security 
Administration (SSA) in February 2001 revealed that she was 
receiving social security disability benefits.  However, her 
representative stated during the September 2004 hearing that 
she had been awarded both social security income (SSI) and 
social security disability income (SSDI) and he wondered if 
she could elect SSI over SSDI.  Thus, clarification must be 
obtained regarding the type and amount of SSA benefits the 
appellant has been receiving.  Also, medical records 
associated with the appellant's social security disability 
claim must be obtained.  See 38 U.S.C.A. § 5103(c).  

Lastly, since the law allows for a reduction in countable 
income based on medical expenses, the appellant should be 
given another opportunity to report unreimbursed medical 
expenses.  38 C.F.R. § 3.272(g)(2).

Based on the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The RO should contact the Social 
Security Administration and request 
information as to the type and amount of 
benefits the appellant has been awarded 
since February 2000.  Any associated 
medical records should also be obtained.

2.  The RO should provide the appellant 
with another opportunity to submit 
evidence establishing the amount of any 
eligible medical expenses paid during the 
relevant 12-month annualization period.  
The appellant should be asked to provide 
copies of any receipts, canceled checks, 
or other evidence that could establish 
that such expenses were paid.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
death pension benefits.  If the benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case (SSOC), and the appellant and 
her representative should be afforded 
time in which to respond thereto.

The appellant and her attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



